Statement by the President
Ladies and gentlemen, I have chosen to speak in the language of the country in which this terrible occurrence took place.
Mr President, on Saturday night in Northern Ireland we were all - I think, like everyone - very shocked: two young soldiers brutally murdered in cold blood. It is Northern Ireland's worst nightmare.
I have been a Member of this Parliament for almost 20 years, and I had hoped that I would never again have to stand in this Parliament and offer sympathy to the families of people who have lost their lives in Northern Ireland. I am very saddened that I have to do this again today.
These young men did what many young men would do: they ordered a pizza from the local pizzeria, for three hours after that they were to board an aeroplane and fly to Afghanistan. They did not make it. Our thoughts can only go out to them today as they were cut down in the prime of life. Now is not the time to say anything other than words of sympathy to their families. But it is now a time when those families need that support.
Those who carried out that deed will probably not listen to any words of condemnation that I say. But I have to say this: they can never succeed - they cannot win - because it is the democratic process in Northern Ireland that has spoken, and that must win. Though it may at times have faults, it has brought a different life to my people in Northern Ireland: they have found a better life, they have experienced that better life, and I want to see them continue with that better life. I add my words of sympathy to the families to your own.
(Applause)
Mr President, I too condemn unreservedly the killing of two British soldiers and the injuring of four others outside the Massereene barracks in the town of Antrim last Saturday. The Real IRA, a fringe republican group in Northern Ireland, has claimed responsibility for this horrific attack, which is the first deadly attack on Northern Ireland security forces for 12 years. Those who perpetrated these terrorist acts must be brought to justice and made to account for their horrific crimes. Their attacks do not command political support from the people of Northern Ireland.
The Good Friday Peace Agreement of 1998 clearly lays out the framework for political and economic development in Northern Ireland. The structures laid out in that Agreement are working well in support of democracy, the rule of law, human rights, and peace and reconciliation. We cannot, and will not, allow these individuals to destroy the peace that we have worked so long and hard to achieve in Northern Ireland.
Mr President, thank you for your words of condolence on behalf of our British soldiers who lost their lives on Saturday evening. It is appreciated in Northern Ireland that you should, at this time, think of those who mourn in that regard.
Those who murdered the two soldiers seek political advance through the path of violence. I wish I could say that they will not succeed but, sadly, in Northern Ireland it seems that violence does pay - so much so that today we have three convicted IRA terrorists as government ministers, and our joint first minister McGuinness is someone who Peter Robinson - at a time when he opposed terrorists in government - said had personally murdered at least 12 soldiers. He is no better than or different to the Antrim terrorists who stood over the dying soldiers and pumped more bullets into their bodies.
Now that vile trigger-man, McGuinness - once described by Mr Robinson as 'the Bogside butcher' - shamefully shares the highest office in my land. Such is what happens when you treat with terrorists. I trust that the terrorists who have returned to our streets will never be treated with and that the lessons of the past will be learnt and rectified.
Ladies and gentlemen, we cannot invite all Irish Members to speak. I have spoken on behalf of us all, and that should be sufficient. Do you agree that this has been a worthy tribute to those who lost their lives? Thank you.
I also have a brief statement to make on yesterday's International Women's Day. To mark the occasion, I wish today to extend a particular welcome to all the female Members of this House and give them an emphatic vote of thanks for their commitment. I also wish to advocate that we do our utmost to make the principle of gender equality a reality at both European and international level.
A hundred years ago, 15 000 women demonstrated in New York for the recognition of their dignity and rights. We pay tribute to their legacy today. There is no doubt that a great deal has been accomplished since then in terms of the recognition and protection of women's rights and the promotion of equal opportunities for men and women in all areas of society. We must not let up in our endeavours; a great deal more must be done to realise gender equality within the European Union and also to increase the participation of women in work, civil society and politics. In the opinion of the European Parliament, there is scope for further increasing the present degree of participation by women in decision-making at local, national and European Union level. Our Member States must find ways of encouraging and supporting women's participation in the decision-making process and in politics at both national and international level.
We are only a few months away from the European elections. I wish to emphasise today that the participation of women in these elections and balanced gender representation in the European Parliament are particularly important both to the democratic development of the European Union and to our society as a whole. In conclusion, I should like to remind the House that many wars on this earth hit many women particularly hard, and we are working to prevent the use of harassment and rape of women as weapons of war. We must defend the dignity of all the people of this earth and must never let up in our commitment.
Thank you for your attention.
(Applause)